Bell, J.
By the provisions of the act of December 18, 1901, amending section 4719 of the Code of 1895, where a garnishment has been dissolved by the defendant in the main case, if the garnishee fails or refuses to answer1, judgment by default may be rendered against him for such amount as may have been obtained by judgment against the defendant; and upon such judgment against the garnishee being entered, judgment may be had for the amount thereof against the defendant and the sureties on the bond to dissolve the garnishment. Georgia Laws 1901, p. 43; Civil Code (1910), § 5281. The decision in Garden v. Crutchfield, 112 Ga. 274 (37 S. E. 368), cited by the plaintiff in error, was rendered in 1900, and so much of it as might otherwise have been applicable in the present case has been superseded by the act of 1901. No error in the court’s judgment.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.